Opinion by

Hastings, C. J.
The objections to the suffi*367cieney of the bond in this case are cured by tho 34th section of the act regulating writs of attachment, which provides that no writ of attachment shall be quashed on account of any insufficiency in the bond, provided a sufficient bond be filed within a reasonable time after objections taken.
The record does not show that objections ever were taken in the court below; and if the bond be now insufficient, the party must seek Ms remedy against the clerk. As to the publication of notice, it seems the plaintiff was as vigilant as creditors usually are in prosecuting demands to judgment, and that he substantially complied with the law.
The plaintiff should not have been sent out of court by reason of the intervening acts of the legislature changing the time of holding courts.
Nothing has been more common under our territorial legislature than acts of the kind ; and if such acts were construed strictly, such construction would probably result in a suspension of the laws for the collection of debts against non-resident debtors. We admit the doctrine claimed, that proceedings in rem, under a statute, should strictly comply with the requisition of the same 5 but the strictness should not be such as to suspend the law, and leave an attaching creditor remediless, or of putting Mm out of court with cost. While a court will vigilantly protect a debtor against the injury of an attachment illegally -prosecuted, the creditor ought to be protected, if he substantially comply with the requisitions of the law. We think therefore the objections as to the notice are not well taken, that the defendant cannot have suffered from the delay, and that the 2lst section of the attachment act does not require the notice to be published within thirty days after the return term of the court, but thirty days after the advertisement shall have been delivered to the plaintiff.
The judgment is substantially a judgment in rem, the sum recovered seems to be for the amount sworn to in the affidavit, and interest thereon to the time of rendition of the same, which was correct.
Judgment affirmed.